UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-3916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: April 30, 2011 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments As of April 30, 2011 Market Value Shares ($000) Common Stocks (99.1%) Australia (30.7%) 1 Iluka Resources Ltd. 39,783,827 547,408 *,1 Aquila Resources Ltd. 28,900,000 289,109 1 OZ Minerals Ltd. 174,000,000 276,180 1 Medusa Mining Ltd. 19,800,000 175,174 BHP Billiton Ltd. 2,800,000 141,764 *,1 St. Barbara Ltd. 51,000,000 124,705 *,1 Resolute Mining Ltd. 51,965,029 67,015 *,1 Cudeco Ltd. 13,000,000 49,059 1 Panoramic Resources Ltd. 19,700,000 44,697 * Atlas Iron Ltd. 4,850,000 18,730 *,1 Equatorial Resources Ltd. 6,250,000 16,390 *,1 Apex Minerals NL 624,120,369 8,198 * Reed Resources Ltd. 8,620,689 5,210 * Gindalbie Metals Ltd. 4,000,000 4,425 *,1 Speewah Metals Ltd. 12,900,000 3,985 * Galaxy Resources Ltd. 3,229,167 3,826 *,1 Drummond Gold Ltd. 35,000,000 2,896 *,^ Zambezi Resources Ltd. 4,895,833 155 * MIL Resources Ltd. 2,685,873 62 Belgium (0.8%) ^ Umicore SA 850,000 48,721 Canada (28.1%) 1 Centerra Gold Inc. 18,000,000 334,831 *,1 Nevsun Resources Ltd. 38,500,000 250,658 *,1 Alacer Gold Corp. 20,100,000 209,678 *,^, 1 Minefinders Corp. 11,800,000 197,768 *,1 Harry Winston Diamond Corp. 9,750,000 165,909 Eldorado Gold Corp. 8,350,000 155,413 1 Sherritt International Corp. 17,475,000 147,757 *,1 SEMAFO Inc. 15,700,000 133,412 * Novagold Resources Inc. 800,000 10,280 * Lake Shore Gold Corp. 2,000,000 8,582 * Bear Creek Mining Corp. 750,000 6,571 * Claude Resources Inc. 2,400,000 5,760 Franco-Nevada Corp. 50,000 1,983 France (9.5%) Imerys SA 3,750,000 290,460 Eramet 660,000 259,777 Germany (4.4%) ^ K&S AG 3,150,000 254,411 Indonesia (0.1%) International Nickel Indonesia Tbk PT 12,500,000 7,291 Ireland (0.2%) * Kenmare Resources plc 13,627,035 10,703 Papua New Guinea (0.1%) * Bougainville Copper Ltd. 2,000,000 3,302 Peru (0.7%) Cia de Minas Buenaventura SA ADR 900,000 37,503 Russia (0.5%) Uralkali GDR 650,000 27,404 Singapore (4.0%) Noble Group Ltd. 127,180,353 232,361 South Africa (0.6%) Northam Platinum Ltd. 5,000,000 33,040 United Kingdom (12.4%) 1 Hochschild Mining plc 40,500,000 415,753 Lonmin plc 6,241,666 170,987 Petropavlovsk plc 8,800,000 131,863 * Mwana Africa plc 9,880,219 1,210 * Gemfields plc 3,333,333 929 United States (7.0%) Newmont Mining Corp. 5,000,000 293,050 1 AMCOL International Corp. 3,080,000 114,638 Total Common Stocks (Cost $3,720,720) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 3,759 Total Precious Metals (Cost $1,212) Market Value Coupon Shares ($000) Temporary Cash Investment (3.5%) Money Market Fund (3.5%) 2,3 Vanguard Market Liquidity Fund (Cost 0.179% 204,435,406 204,435 Total Investments (102.7%) (Cost $3,926,367) Other Assets and Liabilities-Net (-2.7%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $135,507,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $145,769,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Precious metals are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth America 2,073,792   Common StocksOther  3,667,201  Precious Metals 3,759  Temporary Cash Investments 204,435   Total 2,281,986 3,667,201  Precious Metals and Mining Fund D. The fund has invested in a company that is considered to be an affiliated company of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of this company were as follows: Current Period Transactions Proceeds Jan. 31, 2011 from April 30, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alacer Gold Corp. NA 1 8,544   209,678 Anatolia Minerals Development Ltd. 127,401     AMCOL International Corp. 92,154   554 114,638 Apex Minerals NL 8,648 2,857   8,198 Aquila Resources Ltd. 241,802 23,570   289,109 Centerra Gold Inc. 288,870    334,831 Cudeco Ltd. 45,365    49,059 Drummond Gold Ltd. 2,002 805   2,896 Equatorial Resources Ltd. 16,927 3,833   16,390 Harry Winston Diamond Corp 105,450    165,909 Hochschild Mining plc 315,318    415,753 Iluka Resources Ltd. 358,880  27,553 2,968 547,408 Imerys SA 257,069  10,309  N/A 2 Lonmin plc 242,016  77,597 (2) N/A 2 Medusa Mining Ltd. 92,107 46,817  584 175,175 Minefinders Corp. 56,202 81,241   197,768 Nevsun Resources Ltd. 229,920    250,658 OZ Minerals Ltd. 275,736 12,160  6,708 276,180 Panoramic Resources Ltd. 46,214   808 44,697 Resolute Mining Ltd. 69,127    67,015 SEMAFO Inc. 198,122  32,128  133,412 Sherritt International Corp. 169,982  15,740 588 147,757 Speewah Metals Ltd. NA 1 4,791   3,985 St. Barbara Ltd. 97,094    124,705 3,336,407 184,618 163,327 12,208 3,575,221 1 Not applicable  At January 31, 2011, the issuer was not an affiliated company of the fund. 2 Not applicable  At April 30, 2011, the security was still held, but the issuer was no longer an affiliated company of the fund. F. At April 30, 2011, the cost of investment securities for tax purposes was $4,157,448,000. Net unrealized appreciation of investment securities for tax purposes was $1,791,738,000, consisting of unrealized gains of $1,941,600,000 on securities that had risen in value since their purchase and $149,862,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Fund Schedule of Investments As of April 30, 2011 Market Value Shares ($000) Common Stocks (92.0%) United States (71.9%) Biotechnology (8.5%) * Amgen Inc. 11,810,355 671,419 *,1 Cephalon Inc. 4,011,230 308,062 * Gilead Sciences Inc. 7,807,100 303,228 * Biogen Idec Inc. 2,270,000 220,984 * Vertex Pharmaceuticals Inc. 2,902,800 159,712 * Onyx Pharmaceuticals Inc. 1,307,200 49,112 * Regeneron Pharmaceuticals Inc. 600,000 30,666 * Cubist Pharmaceuticals Inc. 886,542 30,009 * Ironwood Pharmaceuticals Inc. 2,000,000 29,240 * United Therapeutics Corp. 354,500 23,737 * Amylin Pharmaceuticals Inc. 1,107,200 14,726 Chemicals (1.1%) Sigma-Aldrich Corp. 3,380,000 238,560 Food & Staples Retailing (1.9%) Walgreen Co. 9,744,700 416,294 Health Care Equipment & Supplies (9.7%) St. Jude Medical Inc. 8,710,900 465,510 Medtronic Inc. 7,201,100 300,646 Becton Dickinson and Co. 3,102,500 266,629 Beckman Coulter Inc. 2,561,784 212,244 Baxter International Inc. 3,700,000 210,530 * Boston Scientific Corp. 21,500,000 161,035 * CareFusion Corp. 3,568,354 104,803 * Zimmer Holdings Inc. 1,500,000 97,875 Covidien plc 1,750,000 97,457 DENTSPLY International Inc. 2,485,400 93,302 *,1 NuVasive Inc. 2,130,103 65,799 STERIS Corp. 803,083 28,943 Health Care Providers & Services (23.4%) UnitedHealth Group Inc. 18,685,100 919,868 McKesson Corp. 9,889,900 820,961 WellPoint Inc. 7,602,400 583,788 * Humana Inc. 6,360,094 484,130 CIGNA Corp. 7,510,600 351,721 Quest Diagnostics Inc. 6,085,400 343,095 *,1 Coventry Health Care Inc. 8,527,500 275,182 Cardinal Health Inc. 6,236,708 272,482 * Laboratory Corp. of America Holdings 2,681,360 258,671 Universal Health Services Inc. Class B 3,920,800 214,781 *,1 Health Management Associates Inc. Class A 14,156,900 159,690 *,1 Health Net Inc. 4,663,458 155,293 Owens & Minor Inc. 3,000,000 103,350 Aetna Inc. 2,250,000 93,105 * DaVita Inc. 304,600 26,832 * WellCare Health Plans Inc. 449,000 19,671 Health Care Technology (1.6%) * Cerner Corp. 2,950,000 354,531 Life Sciences Tools & Services (0.3%) * Parexel International Corp. 2,740,400 76,074 Machinery (0.4%) Pall Corp. 1,404,600 82,085 Pharmaceuticals (25.0%) Merck & Co. Inc. 34,030,248 1,223,388 *,1 Forest Laboratories Inc. 26,803,000 888,788 Pfizer Inc. 40,283,888 844,350 Abbott Laboratories 14,400,000 749,376 Eli Lilly & Co. 16,629,900 615,473 Johnson & Johnson 5,000,000 328,600 Bristol-Myers Squibb Co. 9,878,361 277,582 Perrigo Co. 3,059,100 276,420 * Watson Pharmaceuticals Inc. 1,750,000 108,535 * Hospira Inc. 1,095,070 62,123 * Salix Pharmaceuticals Ltd. 1,000,000 39,290 Warner Chilcott plc Class A 232,200 5,352 Total United States International (20.1%) Belgium (0.5%) ^ UCB SA 2,490,728 120,335 France (0.9%) Sanofi-Aventis SA 1,871,976 148,105 Ipsen SA 1,400,000 54,804 Germany (0.9%) ^ Bayer AG 1,694,656 148,782 Fresenius Medical Care AG & Co. KGaA 611,950 48,128 Ireland (0.3%) * Elan Corp. plc ADR 8,462,700 68,548 Israel (0.2%) Teva Pharmaceutical Industries Ltd. ADR 800,000 36,584 Japan (7.9%) Astellas Pharma Inc. 14,365,700 548,672 Takeda Pharmaceutical Co. Ltd. 6,049,900 293,195 Daiichi Sankyo Co. Ltd. 12,251,500 240,735 ^ Eisai Co. Ltd. 5,793,700 210,676 Shionogi & Co. Ltd. 10,716,234 173,723 Mitsubishi Tanabe Pharma Corp. 7,100,000 117,786 Chugai Pharmaceutical Co. Ltd. 4,921,700 81,607 Ono Pharmaceutical Co. Ltd. 960,000 48,734 Switzerland (5.5%) Roche Holding AG 4,263,977 692,128 Novartis AG 4,869,880 288,785 Roche Holding AG (Bearer) 664,320 117,575 Novartis AG ADR 1,461,400 86,471 United Kingdom (3.9%) AstraZeneca plc 14,681,500 728,474 GlaxoSmithKline plc ADR 2,742,381 119,732 Total International Total Common Stocks (Cost $12,284,470) Market Value Coupon Shares ($000) Temporary Cash Investments (9.4%) Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 0.179% 303,180,000 303,180 Face Market Maturity Amount Value Coupon Date ($000) ($000) Commercial Paper (1.8%) General Electric Capital Services Inc. 0.250% 5/2/11 200,000 199,999 General Electric Capital Services Inc. 0.320% 6/14/11 200,000 199,977 Repurchase Agreements (6.2%) Barclays Capital Inc. (Dated 4/29/11, Repurchase Value $1,217,305,000, collateralized by Government National Mortgage Assn. 0.000%-6.500%, 21/20/25-4/15/41) 0.050% 5/2/11 1,217,300 1,217,300 Morgan Stanley & Co., Inc. (Dated 4/29/11, Repurchase Value $117,700,000, collateralized by Federal National Mortgage Assn. 5.000%-6.000%, 7/1/37-6/1/40) 0.040% 5/2/11 117,700 117,700 Total Temporary Cash Investments (Cost $2,038,100) Total Investments (101.4%) (Cost $14,322,570) Other Assets and Liabilities-Net (-1.4%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $288,740,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $303,180,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the Health Care Fund latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksU. S 15,615,109   Common StocksInternational 311,335 4,062,244  Temporary Cash Investments 303,180 1,734,976  Forward Currency ContractsAssets  172  Forward Currency ContractsLiabilities  (3,239)  Total 16,229,624 5,794,153  Health Care Fund D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds April. 30, Jan. 31, 2011 from 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Cephalon Inc. 337,419 5,721 136,645  308,062 Coventry Health Care Inc. 258,566  3,203  275,182 Forest Laboratories Inc. 914,668  52,065  888,788 Health Management Associates Inc. 131,558  2,845  159,690 Class A Health Net Inc. NA 1    155,293 NuVasive Inc. 59,526    65,799 1 Not applicableAt January 31, 2011, the issuer was not an affiliated company of the fund. E. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The funds risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At April 30, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Bank of America NA 05/25/11 USD 67,193 JPY 5,451,218 (1,619) UBS AG 05/25/11 USD 67,193 JPY 5,451,218 (1,620) Barclays Bank plc 05/25/11 USD 100,583 JPY 8,160,000 172 JPYJapanese yen. Health Care Fund USDU.S. dollar. F. At April 30, 2011, the cost of investment securities for tax purposes was $14,338,465,000. Net unrealized appreciation of investment securities for tax purposes was $7,688,379,000, consisting of unrealized gains of $8,142,543,000 on securities that had risen in value since their purchase and $454,164,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Energy Fund Schedule of Investments As of April 30, 2011 Market Value Shares ($000) Common Stocks (95.5%) 1 United States (56.4%) Energy Equipment & Services (10.3%) Baker Hughes Inc. 5,842,750 452,287 Schlumberger Ltd. 4,156,564 373,052 Halliburton Co. 7,172,162 362,051 * Weatherford International Ltd. 5,535,900 119,465 SEACOR Holdings Inc. 941,108 93,010 National Oilwell Varco Inc. 1,185,676 90,929 Noble Corp. 1,728,325 74,335 * Nabors Industries Ltd. 105,000 3,217 Helmerich & Payne Inc. 42,200 2,799 * Transocean Ltd. 10,306 750 Exchange-Traded Fund (0.5%) ^,2 Vanguard Energy ETF 663,000 78,294 Oil, Gas & Consumable Fuels (45.6%) Exxon Mobil Corp. 13,348,169 1,174,639 Occidental Petroleum Corp. 6,805,901 777,847 Chevron Corp. 6,194,435 677,919 EOG Resources Inc. 4,330,036 488,904 Consol Energy Inc. 6,611,200 357,600 ConocoPhillips 4,356,009 343,820 3 Cabot Oil & Gas Corp. 5,617,131 316,132 Devon Energy Corp. 3,249,407 295,696 Marathon Oil Corp. 5,398,591 291,740 Noble Energy Inc. 2,631,900 253,373 * Denbury Resources Inc. 9,444,144 213,154 Peabody Energy Corp. 3,046,200 203,547 Anadarko Petroleum Corp. 2,552,430 201,489 EQT Corp. 3,639,200 191,458 * Ultra Petroleum Corp. 3,113,236 158,121 Hess Corp. 1,835,839 157,809 Chesapeake Energy Corp. 4,593,937 154,678 Valero Energy Corp. 4,946,212 139,978 Range Resources Corp. 2,029,100 114,543 * Newfield Exploration Co. 1,320,203 93,470 Apache Corp. 615,800 82,129 * Southwestern Energy Co. 1,642,000 72,018 QEP Resources Inc. 1,681,618 71,856 El Paso Corp. 2,812,900 54,598 * Whiting Petroleum Corp. 327,732 22,777 Pioneer Natural Resources Co. 217,000 22,184 Williams Cos. Inc. 131,800 4,372 Spectra Energy Corp. 2,100 61 Total United States International (39.1%) Argentina (0.4%) * YPF SA ADR 1,317,100 57,966 Australia (1.1%) ^ BHP Billiton Ltd. ADR 1,530,000 154,897 Oil Search Ltd. 2,046,266 15,849 Caltex Australia Ltd. 136,558 2,128 Woodside Petroleum Ltd. 23,905 1,229 Austria (0.1%) OMV AG 483,730 22,053 Brazil (1.9%) Petroleo Brasileiro SA ADR 7,139,755 266,527 Petroleo Brasileiro SA Prior Pfd. 314,504 5,110 Cosan Ltd. 386,811 4,816 Petroleo Brasileiro SA 222,022 4,060 Petroleo Brasileiro SA ADR Type A 44,920 1,499 Canada (10.1%) Canadian Natural Resources Ltd. (New York Shares) 7,430,318 348,928 Suncor Energy Inc. (New York Shares) 6,028,312 277,543 Cenovus Energy Inc. (New York Shares) 6,204,800 238,264 Husky Energy Inc. 5,328,900 166,713 Encana Corp. (New York Shares) 3,543,100 118,765 Imperial Oil Ltd. (New York Shares) 1,736,477 91,790 Penn West Petroleum Ltd. 2,747,821 70,372 TransCanada Corp. 1,468,396 63,181 Cameco Corp. 1,569,600 46,272 Nexen Inc. 1,568,600 41,458 Progress Energy Resources Corp. 2,381,800 32,575 * MEG Energy Corp. 277,517 14,654 Suncor Energy Inc. 135,134 6,229 Imperial Oil Ltd. 71,500 3,778 Canadian Natural Resources Ltd. 77,178 3,631 Pacific Rubiales Energy Corp. 96,900 2,944 * Athabasca Oil Sands Corp. 139,800 2,277 Cenovus Energy Inc. 27,139 1,044 ^ Crescent Point Energy Corp. 22,000 999 Encana Corp. 20,539 690 Talisman Energy Inc. 26,273 634 Enbridge Inc. 6,500 422 China (1.9%) PetroChina Co. Ltd. ADR 1,308,000 190,419 China Shenhua Energy Co. Ltd. 16,317,000 76,211 CNOOC Ltd. 2,818,717 7,006 PetroChina Co. Ltd. 3,784,000 5,493 Yanzhou Coal Mining Co. Ltd. 786,000 3,092 China Oilfield Services Ltd. 1,140,000 2,262 France (2.8%) Total SA ADR 6,442,000 413,769 Total SA 264,373 16,931 Hungary (0.0%) * MOL Hungarian Oil and Gas plc 21,197 2,962 India (0.7%) Reliance Industries Ltd. 4,711,127 104,764 Italy (1.7%) ENI SPA ADR 4,160,350 223,577 ENI SPA 1,233,592 33,028 Saipem SPA 68,494 3,890 Japan (1.7%) Inpex Corp. 32,099 246,770 JX Holdings Inc. 521,100 3,670 Showa Shell Sekiyu KK 236,800 2,584 Cosmo Oil Co. Ltd. 752,000 2,482 Idemitsu Kosan Co. Ltd. 20,200 2,389 Sumitomo Metal Industries Ltd. 69,000 146 Malaysia (0.0%) Petronas Dagangan Bhd. 282,200 1,476 Netherlands (0.3%) Koninklijke Vopak NV 719,642 34,479 * SBM Offshore NV 95,998 2,807 Norway (1.5%) Statoil ASA ADR 6,604,800 193,587 * Petroleum Geo-Services ASA 2,155,416 34,099 Statoil ASA 47,651 1,396 Poland (0.0%) * Polski Koncern Naftowy Orlen SA 144,799 3,018 * Grupa Lotos SA 136,486 2,442 Russia (2.9%) Gazprom OAO ADR 19,714,120 334,031 Rosneft Oil Co. GDR 10,717,072 95,984 Lukoil OAO ADR 80,033 5,562 NovaTek OAO GDR 24,653 3,477 Surgutneftegas OJSC ADR 166,120 1,776 Surgutneftegas OJSC Prior Pfd. 2,593,236 1,515 Gazprom OAO 124,674 1,074 AK Transneft OAO Prior Pfd. 700 1,033 South Africa (0.0%) Sasol Ltd. 99,689 5,761 South Korea (0.1%) SK Innovation Co. Ltd. 16,726 3,639 GS Holdings 31,530 2,643 S-Oil Corp. 5,054 756 Spain (1.1%) Repsol YPF SA 4,725,962 168,713 Thailand (0.1%) PTT PCL (Foreign) 267,500 3,367 Thai Oil PCL (Foreign) 872,600 2,477 PTT Exploration & Production PCL (Foreign) 250,800 1,556 PTT Aromatics & Refining PCL (Foreign) 975,100 1,351 Turkey (0.0%) Tupras Turkiye Petrol Rafinerileri AS 88,591 2,882 United Kingdom (10.7%) Royal Dutch Shell plc ADR 6,426,600 497,933 BP plc ADR 10,609,100 489,504 BG Group plc 12,505,112 322,031 Ensco plc ADR 2,937,306 175,122 Royal Dutch Shell plc Class B 2,502,583 97,363 BP plc 2,037,380 15,662 Royal Dutch Shell plc Class A 325,010 12,660 * Hansen Transmissions International NV 6,768,945 5,618 Royal Dutch Shell plc Class A (Amsterdam Shares) 93,391 3,608 Petrofac Ltd. 98,374 2,487 Tullow Oil plc 8,798 211 Total International Total Common Stocks (Cost $7,854,344) Market Value Coupon Shares ($000) Temporary Cash Investments (5.5%) 1 Money Market Fund (2.4%) 4,5 Vanguard Market Liquidity Fund 0.179% 362,133,841 362,134 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (2.9%) Deutsche Bank Securities, Inc. (Dated 4/29/11, Repurchase Value $440,301,000, collateralized by Government National Mortgage Assn. 4.000%-5.500%, 4/20/35-10/20/40) 0.040% 5/2/11 440,300 440,300 U.S. Government and Agency Obligations (0.2%) 6,7 Fannie Mae Discount Notes 0.150% 6/1/11 100 100 6,7 Freddie Mac Discount Notes 0.180% 5/2/11 3,000 3,000 6,7 Freddie Mac Discount Notes 0.170% 5/9/11 12,000 12,000 6,7 Freddie Mac Discount Notes 0.271% 6/7/11 2,000 2,000 6,7 Freddie Mac Discount Notes 0.200% 6/13/11 2,000 1,999 6,7 Freddie Mac Discount Notes 0.230% 6/20/11 1,500 1,500 6 Freddie Mac Discount Notes 0.281% 6/21/11 7,000 6,999 6,7 Freddie Mac Discount Notes 0.250% 6/22/11 400 400 6,7 Freddie Mac Discount Notes 0.090% 7/5/11 10,000 9,998 Total Temporary Cash Investments (Cost $840,427) Total Investments (101.0%) (Cost $8,694,771) Other Assets and Liabilities-Net (-1.0%) 5 Net Assets (100%) Total Money Market Fund * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $109,267,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 3.6%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $112,249,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $30,997,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Energy Fund Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksUnited States 8,586,101   Common StocksInternational 4,211,948 1,731,894  Temporary Cash Investments 362,134 478,296  Futures ContractsAssets 1 1,023   Forward Currency ContractsAssets  410  Total 13,161,206 2,210,600  1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At April 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2011 3,084 209,666 4,682 S&P 500 Index June 2011 236 80,222 4,979 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Energy Fund At April 30, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Deutsche Bank AG 9/16/11 USD 16,550 JPY 1,308,379 410 JPYJapanese yen. USDU.S. dollar. E. The fund has invested in a company that is considered to be an affiliated company of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of this company were as follows: Current Period Transactions Proceeds Jan. 31, 2011 from Apr. 30, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Cabot Oil & Gas Corp. 266,816 4,965 37,980  316,132 F. At April 30, 2011, the cost of investment securities for tax purposes was $8,694,771,000. Net unrealized appreciation of investment securities for tax purposes was $6,675,602,000, consisting of unrealized gains of $6,737,418,000 on securities that had risen in value since their purchase and $61,816,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Fund Schedule of Investments As of April 30, 2011 Market Value Shares ($000) Real Estate Investment Trusts (99.4%) 1 Diversified REITs (7.6%) Vornado Realty Trust 9,188,367 888,331 2 Liberty Property Trust 6,383,023 224,491 2 Washington Real Estate Investment Trust 3,582,363 116,069 2 Colonial Properties Trust 4,124,631 87,277 PS Business Parks Inc. 1,100,880 66,339 2 Cousins Properties Inc. 5,202,154 46,820 2 Investors Real Estate Trust 4,391,216 41,321 2 Retail Opportunity Investments Corp. 2,341,081 26,431 2 CapLease Inc. 3,606,036 20,194 Winthrop Realty Trust 1,614,519 19,584 Industrial REITs (5.8%) 2 ProLogis 31,802,343 518,060 2 AMB Property Corp. 9,410,930 342,558 2 DuPont Fabros Technology Inc. 3,332,056 81,502 2 DCT Industrial Trust Inc. 13,530,469 78,612 2 EastGroup Properties Inc. 1,508,027 69,460 * First Industrial Realty Trust Inc. 4,124,881 51,643 2 First Potomac Realty Trust 2,706,966 43,934 Office REITs (16.5%) 2 Boston Properties Inc. 7,830,414 818,513 2 SL Green Realty Corp. 4,373,915 360,979 ^,2 Digital Realty Trust Inc. 5,055,814 305,068 2 Alexandria Real Estate Equities Inc. 3,092,839 254,077 2 Duke Realty Corp. 14,090,791 214,885 2 Mack-Cali Realty Corp. 4,800,335 169,548 Piedmont Office Realty Trust Inc. Class A 7,430,739 147,872 2 Highwoods Properties Inc. 4,004,882 147,780 2 BioMed Realty Trust Inc. 7,312,607 145,082 2 Kilroy Realty Corp. 3,223,089 135,176 2 Corporate Office Properties Trust 3,684,161 129,719 Douglas Emmett Inc. 6,211,911 129,270 2 CommonWealth REIT 3,629,099 99,401 2 Brandywine Realty Trust 7,514,688 95,437 Lexington Realty Trust 7,276,080 72,615 Franklin Street Properties Corp. 4,015,845 56,784 Government Properties Income Trust 1,697,682 46,550 2 Parkway Properties Inc. 1,226,241 21,986 Hudson Pacific Properties Inc. 1,090,841 16,341 Residential REITs (16.5%) 2 Equity Residential 15,897,425 949,394 2 AvalonBay Communities Inc. 4,766,498 603,486 2 UDR Inc. 10,179,409 263,545 2 Camden Property Trust 3,838,343 240,856 2 Essex Property Trust Inc. 1,751,116 237,241 2 BRE Properties Inc. 3,582,039 181,681 2 Apartment Investment & Management Co. 6,540,866 176,342 2 Home Properties Inc. 2,103,255 133,346 2 American Campus Communities Inc. 3,731,489 131,162 2 Mid-America Apartment Communities Inc. 1,910,635 127,726 2 Post Properties Inc. 2,725,932 110,673 2 Equity Lifestyle Properties Inc. 1,637,005 97,926 2 Associated Estates Realty Corp. 2,316,426 38,545 Sun Communities Inc. 987,023 37,981 2 Education Realty Trust Inc. 3,937,077 33,505 Retail REITs (25.8%) 2 Simon Property Group Inc. 16,371,263 1,875,165 2 Kimco Realty Corp. 22,688,023 443,324 General Growth Properties Inc. 24,201,794 404,170 2 Macerich Co. 7,271,720 384,092 2 Federal Realty Investment Trust 3,438,400 301,066 2 Realty Income Corp. 7,025,328 249,750 2 Regency Centers Corp. 4,575,502 215,323 Developers Diversified Realty Corp. 12,169,073 179,372 2 Taubman Centers Inc. 3,056,042 177,709 2 Weingarten Realty Investors 6,393,391 168,849 CBL & Associates Properties Inc. 7,331,175 136,140 2 Tanger Factory Outlet Centers 4,525,585 125,042 2 National Retail Properties Inc. 4,665,777 122,897 Equity One Inc. 2,863,393 56,752 Alexander's Inc. 128,440 56,422 2 Glimcher Realty Trust 5,480,122 52,335 2 Acadia Realty Trust 2,249,772 46,908 2 Pennsylvania Real Estate Investment Trust 2,940,277 46,427 Inland Real Estate Corp. 4,380,108 42,794 Getty Realty Corp. 1,475,354 37,489 Saul Centers Inc. 775,421 33,956 2 Ramco-Gershenson Properties Trust 2,018,751 26,022 Urstadt Biddle Properties Inc. Class A 1,096,533 21,580 Cedar Shopping Centers Inc. 3,337,158 19,689 2 Kite Realty Group Trust 3,546,922 18,444 Urstadt Biddle Properties Inc. 69,255 1,160 Specialized REITs (27.2%) Public Storage 8,091,404 949,203 2 HCP Inc. 22,439,800 889,065 2 Host Hotels & Resorts Inc. 37,218,233 662,112 2 Health Care REIT Inc. 9,618,318 517,177 2 Ventas Inc. 8,779,894 491,059 2 Nationwide Health Properties Inc. 7,055,967 309,051 2 Senior Housing Properties Trust 7,823,373 185,570 2 Hospitality Properties Trust 6,899,162 166,615 2 Omega Healthcare Investors Inc. 5,504,423 126,382 2 LaSalle Hotel Properties 4,488,931 126,319 2 Entertainment Properties Trust 2,600,874 123,828 2 DiamondRock Hospitality Co. 9,253,588 111,413 2 Extra Space Storage Inc. 4,648,306 100,636 2 Healthcare Realty Trust Inc. 3,600,705 82,240 2 Medical Properties Trust Inc. 6,218,647 76,738 *,2 Sunstone Hotel Investors Inc. 6,595,555 68,990 2 National Health Investors Inc. 1,392,742 67,729 2 Sovran Self Storage Inc. 1,545,285 66,107 2 Pebblebrook Hotel Trust 2,764,530 59,299 *,2 Strategic Hotels & Resorts Inc. 8,456,284 57,672 U-Store-It Trust 4,823,059 54,790 2 Hersha Hospitality Trust Class A 8,507,313 50,533 2 LTC Properties Inc. 1,667,999 49,073 *,2 FelCor Lodging Trust Inc. 6,417,676 40,816 Ashford Hospitality Trust Inc. 2,626,181 32,749 2 Chesapeake Lodging Trust 1,654,914 29,755 2 Universal Health Realty Income Trust 664,648 28,653 2 Sabra Healthcare REIT Inc. 1,395,720 23,476 Total Real Estate Investment Trusts (Cost $17,218,971) Market Value Coupon Shares ($000) Temporary Cash Investment (0.8%) 1 Money Market Fund (0.8%) 3,4 Vanguard Market Liquidity Fund (Cost 0.179% 154,208,354 154,208 Total Investments (100.2%) (Cost $17,373,179) Other Assets and Liabilities-Net (-0.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $55,778,000. 1 The fund invests a portion of its assets in Real Estate Investment Trusts through the use of swap contracts. After giving effect to swap investments, the fund's effective Real Estate Investment Trust and temporary cash investment positions represent 99.9% and 0.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $57,313,000 of collateral received for securities on loan. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. REIT Index Fund Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Real Estate Investment Trusts 20,243,045   Temporary Cash Investments 154,208   Swap ContractsAssets  28,789  Total 20,397,253 28,789  C. Swap Contracts: The fund enters into swap transactions to earn the total return on a specified REIT or REIT index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. REIT Index Fund Total Return Swaps Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) ($000) MSCI US REIT Total Return Swap Gross Index 8/4/11 GSI 76,981 (0.090%) 2 28,440 Commonwealth REIT 5/24/12 GSI 2,646 (0.463%) 3 93 Commonwealth REIT 5/24/12 GSI 2,618 (0.463%) 3 121 Commonwealth REIT 5/31/12 GSI 2,648 (0.461%) 3 91 Commonwealth REIT 6/1/12 GSI 2,695 (0.461%) 3 44 1 GSIGoldman Sachs International. 2 Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent reset date less a 0.15% spread. 3 Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent reset date plus a 0.25% spread. At April 30, 2011, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions January 31, 2011 Proceeds From April 30, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Acadia Realty Trust 40,311 2,896 1,604 401 46,908 Alexandria Real Estate Equities Inc. 226,629 19,405 7,582 1,379 254,077 AMB Property Corp. 306,798 22,184 13,109 2,592 342,558 American Campus Communities Inc. 114,126 10,419 3,770 1,205 131,162 Apartment Investment & Management Co. 162,533 11,028 6,623 777 176,342 Associated Estates Realty Corp. 32,287 2,961 799 394 38,545 AvalonBay Communities Inc. 536,504 38,813 22,868 4,215 603,486 BioMed Realty Trust Inc. 124,720 9,980 4,160 1,449 145,082 Boston Properties Inc. 714,506 51,368 26,958 3,878 818,513 Brandywine Realty Trust 83,207 6,959 2,840 1,120 95,437 BRE Properties Inc. 155,337 11,222 6,545 1,333 181,681 Camden Property Trust 201,759 18,286 6,926 1,864 240,856 CapLease Inc. 17,153 3,350 566 208 20,194 CBL & Associates Properties NA 2 REIT Index Fund Inc. 121,604 8,742 5,183 1,526 Chesapeake Lodging Trust 17,155 13,410 598 330 29,755 Colonial Properties Trust NA 1 11,164 2,446 553 87,277 CommonWealth REIT 104,486 6,344 13,515 1,847 99,401 Corporate Office Properties Trust 130,927 8,844 5,261 1,506 129,719 Cousins Properties Inc. NA 1 2,945 1,730 229 46,820 DCT Industrial Trust Inc. 63,617 14,108 2,955 938 78,612 DiamondRock Hospitality Co. 109,137 7,249 4,259 739 111,413 Digital Realty Trust Inc. 258,083 26,755 8,865 3,408 305,068 Duke Realty Corp. 187,260 13,197 7,475 2,352 214,885 DuPont Fabros Technology Inc. 73,806 5,311 2,748 397 81,502 EastGroup Properties Inc. 63,886 4,442 2,621 780 69,460 Education Realty Trust Inc. 29,855 1,949 1,091 198 33,505 Entertainment Properties Trust 116,245 8,216 4,745 1,804 123,828 Equity Lifestyle Properties Inc. 90,236 6,503 3,441 613 97,926 Equity Residential 834,696 60,225 33,429 5,341 949,394 Essex Property Trust Inc. 191,192 19,217 6,836 1,805 237,241 Extra Space Storage Inc. 86,814 6,298 3,699 646 100,636 Federal Realty Investment Trust 268,442 19,058 10,898 2,290 301,066 FelCor Lodging Trust Inc. 37,074 10,366 3,329 - 40,816 First Potomac Realty Trust 42,369 2,897 1,698 527 43,934 Glimcher Realty Trust 46,936 3,331 1,971 543 52,335 HCP Inc. 735,442 126,353 30,141 9,595 889,065 Health Care REIT Inc. 386,747 105,191 17,950 5,455 517,177 Healthcare Realty Trust Inc. 72,625 5,759 2,571 1,056 82,240 Hersha Hospitality Trust Class A NA 1 4,689 1,586 422 50,533 Highwoods Properties Inc. 127,528 9,213 5,428 1,674 147,780 Home Properties Inc. 113,412 8,170 4,483 1,291 133,346 Hospitality Properties Trust 166,756 11,146 6,361 3,122 166,615 Host Hotels & Resorts Inc. 666,656 46,396 24,365 738 662,112 Investors Real Estate Trust 37,726 2,500 939 750 41,321 REIT Index Fund Kilroy Realty Corp. 108,501 19,328 4,642 1,117 135,176 Kimco Realty Corp. 398,942 28,520 17,020 4,069 443,324 Kite Realty Group Trust 18,139 1,106 526 213 18,444 LaSalle Hotel Properties 105,317 22,830 3,503 445 126,319 Liberty Property Trust 214,922 14,457 7,644 3,005 224,491 LTC Properties Inc. NA 1 12,219 1,042 597 49,073 Macerich Co. 344,024 24,275 14,557 3,603 384,092 Mack-Cali Realty Corp. 151,101 22,663 6,463 2,146 169,548 Medical Properties Trust Inc. 66,357 4,760 2,803 1,236 76,738 Mid-America Apartment Communities Inc. 113,621 11,923 3,758 1,195 127,726 National Health Investors Inc. NA 1 4,410 2,591 849 67,729 National Retail Properties Inc. 112,590 7,977 4,619 1,783 122,897 Nationwide Health Properties Inc. 252,397 22,632 9,198 3,287 309,051 Omega Healthcare Investors Inc. 114,744 12,122 3,875 2,103 126,382 Parkway Properties Inc. 20,131 1,211 608 91 21,986 Pebblebrook Hotel Trust 42,336 17,279 1,977 252 59,299 Pennsylvania Real Estate Investment Trust 39,004 2,743 1,515 438 46,427 Post Properties Inc. 97,936 7,054 4,013 540 110,673 ProLogis 451,601 40,278 16,311 3,447 518,060 Ramco-Gershenson Properties Trust 25,193 1,571 797 327 26,022 Realty Income Corp. 222,337 32,426 9,465 2,960 249,750 Regency Centers Corp. 191,767 13,422 8,005 2,091 215,323 Retail Opportunity Investments Corp. 22,249 1,487 771 185 26,431 Sabra Healthcare REIT Inc. 23,841 2,647 544 - 23,476 Senior Housing Properties Trust 170,540 12,190 7,336 2,885 185,570 Simon Property Group Inc. 1,614,275 120,106 71,858 12,884 1,875,165 SL Green Realty Corp. 309,255 22,108 13,060 435 360,979 Sovran Self Storage Inc. 57,636 4,082 2,305 689 66,107 Strategic Hotels & Resorts Inc. 45,290 3,602 2,128 - 57,672 Sunstone Hotel Investors Inc. 65,475 4,580 2,721 - 68,990 Tanger Factory Outlet Centers REIT Index Fund 114,860 8,066 4,735 910 125,042 Taubman Centers Inc. 155,550 11,090 6,627 1,327 177,709 UDR Inc. 228,881 17,991 7,743 1,867 263,545 Universal Health Realty Income Trust 23,004 1,823 604 399 28,653 Ventas Inc. 473,402 32,718 19,397 5,005 491,059 Washington Real Estate Investment Trust 104,158 9,171 3,382 1,540 116,069 Weingarten Realty Investors 152,390 10,832 6,384 1,739 168,849 14,548,347 138,949 16,683,469 1 Not applicable- At January 31, 2011, the issuer was not an affiliated company of the fund 2 Not applicable- At April 30, 2011, the security was still held, but the issuer was no longer an affiliated company of the fund E. At April 30, 2011, the cost of investment securities for tax purposes was $17,373,179,000. Net unrealized appreciation of investment securities for tax purposes was $3,024,074,000, consisting of unrealized gains of $3,617,543,000 on securities that had risen in value since their purchase and $593,469,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Growth Fund Schedule of Investments As of April 30, 2011 Market Value Shares ($000) Common Stocks (97.3%) Consumer Discretionary (8.9%) Target Corp. 2,723,840 133,740 Lowe's Cos. Inc. 4,494,237 117,974 NIKE Inc. Class B 1,240,548 102,122 McDonald's Corp. 1,253,530 98,164 Mattel Inc. 2,068,818 55,279 Consumer Staples (14.8%) PepsiCo Inc. 2,436,376 167,842 Sysco Corp. 4,875,477 140,950 Colgate-Palmolive Co. 1,532,691 129,283 Procter & Gamble Co. 1,988,269 129,039 CVS Caremark Corp. 2,962,918 107,376 Wal-Mart Stores Inc. 1,678,177 92,266 Coca-Cola Co. 1,231,550 83,080 Energy (12.9%) Exxon Mobil Corp. 2,176,813 191,559 BG Group plc 6,388,193 164,508 Chevron Corp. 1,272,659 139,280 ConocoPhillips 1,593,915 125,808 Enbridge Inc. 1,791,149 116,120 Financials (8.0%) ACE Ltd. 1,899,166 127,719 PNC Financial Services Group Inc. 1,649,458 102,827 Wells Fargo & Co. 2,787,240 81,136 Chubb Corp. 1,102,405 71,866 Marsh & McLennan Cos. Inc. 2,363,670 71,572 Health Care (16.3%) Pfizer Inc. 8,274,865 173,441 Medtronic Inc. 3,792,264 158,327 Cardinal Health Inc. 3,522,317 153,890 Johnson & Johnson 2,331,194 153,206 Abbott Laboratories 2,177,390 113,311 AstraZeneca plc ADR 1,822,043 90,793 UnitedHealth Group Inc. 1,831,075 90,144 Industrials (14.8%) General Dynamics Corp. 1,909,610 139,058 United Parcel Service Inc. Class B 1,598,738 119,857 Honeywell International Inc. 1,928,348 118,073 Northrop Grumman Corp. 1,762,223 112,095 Lockheed Martin Corp. 1,350,178 107,002 Waste Management Inc. 2,686,715 106,018 Emerson Electric Co. 1,223,221 74,323 United Technologies Corp. 774,037 69,338 Information Technology (14.8%) Automatic Data Processing Inc. 3,711,960 201,745 Western Union Co. 7,403,087 157,316 International Business Machines Corp. 904,390 154,271 Microsoft Corp. 4,765,541 123,999 Oracle Corp. 2,953,284 106,466 Accenture plc Class A 1,818,193 103,873 Materials (3.7%) Praxair Inc. 1,025,631 109,148 Ecolab Inc. 1,918,396 101,214 Telecommunication Services (1.4%) AT&T Inc. 2,624,767 81,683 Utilities (1.7%) Dominion Resources Inc. 2,134,827 99,099 Total Common Stocks (Cost $4,568,344) Temporary Cash Investment (2.7%) Face Maturity Amount Coupon Date ($000) Repurchase Agreement (2.7%) Morgan Stanley & Co., Inc. (Dated 4/29/11, Repurchase Value $155,701,000, collateralized by Federal National Mortgage Assn. 3.500%-4.000%, 3/1/26-4/1/26) (Cost $155,700) 0.040% 5/2/11 155,700 155,700 Total Investments (100.0%) (Cost $4,724,044) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash Dividend Growth Fund investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,402,692 164,508  Temporary Cash Investments  155,700  Total 5,402,692 320,208  1 Represents variation margin on the last day of the reporting period. D. At April 30, 2011, the cost of investment securities for tax purposes was $4,724,044,000. Net unrealized appreciation of investment securities for tax purposes was $998,856,000, consisting of unrealized gains of $1,018,297,000 on securities that had risen in value since their purchase and $19,441,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Appreciation Index Fund Schedule of Investments As of April 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.0%) McDonald's Corp. 4,020,208 314,822 Target Corp. 2,955,982 145,139 Lowe's Cos. Inc. 5,408,385 141,970 TJX Cos. Inc. 1,588,161 85,157 McGraw-Hill Cos. Inc. 1,244,514 50,365 Stanley Black & Decker Inc. 619,402 45,000 VF Corp. 444,306 44,679 Ross Stores Inc. 477,726 35,204 Genuine Parts Co. 637,189 34,217 Family Dollar Stores Inc. 524,864 28,453 Polaris Industries Inc. 139,013 14,656 John Wiley & Sons Inc. Class A 208,088 10,598 Meredith Corp. 154,088 5,150 Matthews International Corp. Class A 116,597 4,680 Consumer Staples (23.4%) Coca-Cola Co. 4,767,151 321,592 PepsiCo Inc. 4,559,169 314,081 Procter & Gamble Co. 4,657,170 302,250 Wal-Mart Stores Inc. 5,191,928 285,452 Colgate-Palmolive Co. 2,042,636 172,296 Walgreen Co. 3,822,499 163,297 Archer-Daniels-Midland Co. 2,619,995 96,992 Avon Products Inc. 1,797,529 52,812 JM Smucker Co. 504,239 37,853 Hormel Foods Corp. 1,098,777 32,315 Brown-Forman Corp. Class B 364,345 26,182 McCormick & Co. Inc. 504,716 24,792 Church & Dwight Co. Inc. 296,887 24,487 Lancaster Colony Corp. 108,485 6,630 Casey's General Stores Inc. 153,697 5,999 Tootsie Roll Industries Inc. 154,304 4,574 Energy (15.5%) Chevron Corp. 3,154,618 345,241 ConocoPhillips 4,307,517 339,992 Exxon Mobil Corp. 3,741,831 329,281 EOG Resources Inc. 1,082,698 122,248 Murphy Oil Corp. 865,248 67,039 Helmerich & Payne Inc. 387,571 25,712 CARBO Ceramics Inc. 87,124 14,022 Financials (6.8%) Franklin Resources Inc. 895,791 115,665 Aflac Inc. 1,938,420 108,920 Chubb Corp. 1,227,720 80,035 T Rowe Price Group Inc. 1,028,065 66,053 SEI Investments Co. 806,872 18,017 Eaton Vance Corp. 491,540 16,599 Cullen/Frost Bankers Inc. 261,456 15,489 Commerce Bancshares Inc. 357,473 15,214 HCC Insurance Holdings Inc. 464,280 15,108 Brown & Brown Inc. 574,439 14,849 Erie Indemnity Co. Class A 203,731 14,756 Transatlantic Holdings Inc. 256,861 12,661 Wesco Financial Corp. 29,218 11,454 Prosperity Bancshares Inc. 191,839 8,796 StanCorp Financial Group Inc. 181,982 7,843 UMB Financial Corp. 169,971 7,158 Westamerica Bancorporation 117,865 5,986 RLI Corp. 80,626 4,776 Bank of the Ozarks Inc. 67,240 2,994 Bancfirst Corp. 62,852 2,531 First Financial Corp. 51,163 1,645 Southside Bancshares Inc. 64,041 1,393 Health Care (6.2%) Medtronic Inc. 4,355,858 181,857 Stryker Corp. 1,614,745 95,270 Becton Dickinson and Co. 929,405 79,873 Cardinal Health Inc. 1,414,448 61,797 CR Bard Inc. 342,672 36,580 Beckman Coulter Inc. 281,314 23,307 Owens & Minor Inc. 257,931 8,886 West Pharmaceutical Services Inc. 131,918 6,232 Industrials (21.9%) United Technologies Corp. 3,619,059 324,195 Caterpillar Inc. 2,548,032 294,068 3M Co. 2,969,485 288,664 Emerson Electric Co. 3,062,606 186,084 Illinois Tool Works Inc. 2,042,131 119,281 General Dynamics Corp. 1,479,191 107,715 Parker Hannifin Corp. 650,068 61,314 CH Robinson Worldwide Inc. 680,994 54,602 Dover Corp. 733,819 49,929 WW Grainger Inc. 294,135 44,591 Fastenal Co. 604,587 40,562 Roper Industries Inc. 378,851 32,767 Donaldson Co. Inc. 314,345 19,247 Pentair Inc. 404,927 16,262 Nordson Corp. 272,680 15,535 Carlisle Cos. Inc. 258,402 12,801 Graco Inc. 241,723 12,093 Harsco Corp. 318,516 11,339 CLARCOR Inc. 207,037 9,356 Brady Corp. Class A 208,662 7,869 AO Smith Corp. 171,552 7,543 Mine Safety Appliances Co. 144,553 5,736 ABM Industries Inc. 209,630 5,098 Franklin Electric Co. Inc. 95,205 4,295 Raven Industries Inc. 74,663 4,059 NACCO Industries Inc. Class A 33,225 3,496 Tennant Co. 74,412 3,052 Gorman-Rupp Co. 67,275 2,721 Universal Forest Products Inc. 77,319 2,497 Badger Meter Inc. 59,967 2,273 Information Technology (6.2%) International Business Machines Corp. 1,855,740 316,552 Automatic Data Processing Inc. 2,058,939 111,903 Linear Technology Corp. 916,405 31,891 Factset Research Systems Inc. 184,852 20,225 Jack Henry & Associates Inc. 350,305 11,900 Materials (6.0%) Praxair Inc. 1,250,356 133,063 Air Products & Chemicals Inc. 881,415 84,193 PPG Industries Inc. 663,899 62,851 Ecolab Inc. 960,271 50,664 Sherwin-Williams Co. 430,451 35,422 Sigma-Aldrich Corp. 495,538 34,975 Albemarle Corp. 381,164 26,891 Valspar Corp. 395,618 15,552 Aptargroup Inc. 274,732 14,409 Bemis Co. Inc. 440,510 13,805 HB Fuller Co. 196,238 4,288 Stepan Co. 40,862 2,941 Telecommunication Services (0.1%) Telephone & Data Systems Inc. 231,844 7,781 Atlantic Tele-Network Inc. 62,696 2,303 Shenandoah Telecommunications Co. 96,396 1,814 Utilities (1.9%) Northeast Utilities 721,962 25,702 National Fuel Gas Co. 338,562 24,817 Energen Corp. 290,098 18,859 MDU Resources Group Inc. 773,483 18,479 UGI Corp. 453,364 15,097 Questar Corp. 737,296 12,954 Aqua America Inc. 558,792 12,601 New Jersey Resources Corp. 169,924 7,439 South Jersey Industries Inc. 121,831 6,999 California Water Service Group 85,505 3,225 American States Water Co. 75,509 2,636 SJW Corp. 73,389 1,706 Total Common Stocks (Cost $6,737,734) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost 0.179% 7,442,000 7,442 Total Investments (100.1%) (Cost $6,745,176) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At April 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At April 30, 2011, the cost of investment securities for tax purposes was $6,745,176,000. Net unrealized appreciation of investment securities for tax purposes was $1,262,219,000, consisting of unrealized gains of $1,272,601,000 on securities that had risen in value since their purchase and $10,382,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDSPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 16, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 16, 2011 VANGUARD SPECIALIZED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 16, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
